Citation Nr: 1813576	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-37 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for sleep apnea, secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating in excess of 20 percent for service-connected residuals of left shoulder spring with degenerative joint disease (non-dominant) (hereinafter "left shoulder disability").


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to September 1992.

This case comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before the undersigned in November 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back condition was denied in September 2003.  He did not file a notice of disagreement or submit new and material evidence within one year of its promulgation.    

2.  Evidence associated with the claims file since September 2003 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back condition.

3.  The Veteran's low back condition is not caused by, or otherwise related to his service.

4.  The Veteran's service-connected post-traumatic stress disorder (PTSD) aggravates the severity of his sleep apnea. 

5.  The Veteran's left shoulder disability manifest, at worst, with limitation of motion at shoulder level with arthritis.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2003 rating decision that denied service connection for low back condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  The criteria for service connection for a low back disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea, secondary to service-connected PTSD have been met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to an increased rating in excess of 20 percent for service-connected left shoulder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In September 2003, the RO denied the Veteran's claim for service connection for a low back condition on the basis that there was no current disability.  He did not submit a notice of disagreement (NOD) or new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the September 2003 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104 , 3.160(d), 20.200, 20.302, 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104 (b); King v. Shinseki, 23 Vet. App. 464  (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In an August 2012 VA examination, the examiner diagnosed the Veteran with a low back condition.  As this information demonstrates the Veteran has a current disability, reopening of the Veteran's claim for service connection for a low back condition based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2012 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided multiple VA examinations throughout the appeal period.  The examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and a review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for the opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

Low Back Condition

The Veteran seeks service connection for a low back condition.  He contends that his low back condition is a result of an in-service injury.  The Veteran credibly states, while in service, he fell off a ladder and received treatment for his low back.  The Board finds that the Veteran has a current disability and an in-service injury.  However, there must be a nexus between the current disability and in-service injury.

In August 2012, a VA examiner diagnosed the Veteran with lumbar discogenic disease with bilateral neural formainal narrowing.  The examiner opined the Veteran's low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's in-service fall.  The examiner explained that a February 2003 examination of the Veteran's low back (conducted as part of treatment at a VA Medical Center) yielded normal results and his current disability was not found until a September 2008 magnetic resonance imaging (MRI) showed the current condition.  Further, the examiner stated that the Veteran's in-service fall resulted in left gluteal bruising and that injury would not have caused his current condition.

In the February 2003 examination, the health care provider indicated that the Veteran's back had normal curvature, that there was no pain on pressure applied along the thoraco-lumbar spine, and no paraspinal muscular spam was noted.

At his November 2017 hearing, the Veteran reported experiencing low back pain since his in-service fall.  The Board finds the Veteran's complaints of the existence of pain credible, but not his assertion of continuity of symptoms.  His back was specifically found to be normal in February 2003.  Additionally, contemporaneous medical records beginning in the late 1990s do not show treatment or complaints of a back problem.  In August 2010, the Veteran reported back pain for the previous two weeks.  The contemporaneous records are more probative than the Veteran's assertion of continuity of symptoms.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  A grant based upon continuity of symptoms is not warranted.  

The Veteran's lay statements of record are competent insofar as they report low back pain, which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran's statements assert a nexus between his current low back condition and his active service, such statements are less probative, as the Veteran in this case is not shown to possess the necessary skills, training, or orthopedic knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board affords the greatest probative value to the August 2012 VA examiner's opinion that the Veteran's low back condition was less likely than not incurred in or caused by the Veteran's in-service fall.  The VA examiner's opinion was based upon a thorough physical examination and review of the claims file, and importantly, it is supported by a thorough and reasoned rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a low back condition.  There is no reasonable doubt to be resolved and the claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He contends that his service-connected PTSD aggravates his sleep apnea.  In March 2011, a sleep study showed the Veteran had sleep apnea.

In November 2016, a VA examiner opined that the Veteran's service-connected PTSD aggravates the severity of his sleep apnea.  The examiner based her opinion on research that stated that sleep apnea is associated with a higher prevalence of psychiatric comorbid conditions in Veterans Health Administration beneficiaries, as well as, other research that found highly increased prevalence of comorbid behavioral and medical sleep disorders in trauma patients.

At his November 2017 hearing, the Veteran testified that he uses his nasal continuous positive airway pressure (NCPAP) machine to help his symptoms.  He reported a history, beginning in service, of snoring and not breathing during sleep.  He stated his ex-wife and ex-girlfriend would wake him up when they noticed him snoring or not breathing. 

The Board affords the greatest probative value to the November 2016 VA examiner's opinion that the Veteran's service-connected PTSD aggravates the severity of his sleep apnea.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for sleep apnea, secondary to service-connected PTSD is warranted.

Left Shoulder Disability

The Veteran seeks an increased rating for his service-connected left shoulder disability.  He contends that his left shoulder disability is more severe than his 20 percent rating.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's left shoulder disability was initially granted a 10 percent rating under Diagnostic Codes 5201-5003, effective February 13, 2003.  The December 2012 rating decision on appeal denied a disability rating greater than 10 percent.  In a April 2017 rating decision, the RO increased the Veteran's rating to 20 percent, under Diagnostic Code 5201-5003, effective August 25, 2011, the date of his claim.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since the Veteran is already in receipt of a rating based on limitation of motion for the time periods subject to this appeal, these criteria are not applicable in granting the Veteran a higher evaluation for his left shoulder. 

Under Diagnostic Code 5201, a rating of 20 percent is assigned for limitation of motion at shoulder level for the major and minor upper extremities.  Limitation of shoulder motion to midway between the Veteran's side and shoulder level warrants a 30 percent rating for the major upper extremity and 20 percent for the minor extremity.  When there is limitation of motion to 25 degrees from the Veteran's side, a maximum 40 percent rating is warranted for the major upper extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

The shoulder level is 90 degrees on either forward elevation or abduction.  See 38 C.F.R. § 4.71a, Plate I.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Additional codes are available for the shoulders, but are inapplicable to this case.  Specifically, the evidence of record does not show ankylosis of either shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Additionally, the evidence does not show impairment of the humerus such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerus; nor does the evidence show impairment of the clavicle or scapula such as malunion, nonunion, or dislocation.  Accordingly, Diagnostic Codes 5202 and 5203 are not applicable.

At an April 2012 VA examination, the Veteran's left shoulder had flexion and abduction to 160 degrees with no additional loss of range of motion after repetitive use.  The examiner noted pain on palpation of joints and no ankylosis.  Further, the examiner found the Veteran's shoulder condition does not impact his ability to work.

At a July 2015 VA examination, the Veteran's left shoulder had flexion and abduction to 100 degrees.  Due to the Veteran's pain, the examiner was unable to perform repetitive-use testing.  The Veteran reported not being able to lift his hand above his head, carry heavy weight, or any heavy exertional activities requiring exertion of the shoulder.  However, the Veteran reported no issues with flare-ups.  The Veteran's muscle strength was rated active movement against some resistance and the reduction in muscle strength was due to the shoulder condition.  The examiner did not find the Veteran to have muscle atrophy, ankylosis, instability, or a condition of the clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint.  The examiner found the Veteran's condition impacts his ability to work, because he is unable to do a job that involves heavy lifting or lift his arm above his shoulder.

At the Veteran's November 2017 hearing, the Veteran indicated that his current 20 percent rating is accurate.  He stated his shoulder still bothers him, but he does not want to have surgery.  He further testified that he is limited to lifting his arm to shoulder level and he has difficulty reaching over his head.  His testimony concerning his shoulder symptoms was consistent with the VA examinations.

The Board finds an evaluation in excess of 20 percent is not warranted.  The Veteran is right handed and under Diagnostic Code 5201, a 30 percent disability rating is warranted for the minor arm when the veteran is unable to raise the arm beyond 25 degrees.  The medical evidence reflects that at no point was the Veteran's left shoulder limited to 25 degrees of flexion or abduction.  The evidence reflects that at worst, the Veteran's range of motion was limited to 100 degrees with pain of flexion and abduction to 100.  Therefore, a 30 percent rating is not warranted under Diagnostic Code 5201.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  However, an increased evaluation for the Veteran's service-connected left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating assigned. 

Accordingly, a rating in excess of 20 percent for a left shoulder disability is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the claim for service connection for a low back condition is reopened, the appeal is granted to this extent only.

Entitlement to service connection for a low back condition is denied.

Entitlement to service connection for sleep apnea, secondary to service-connected PTSD is granted.

Entitlement to an increased rating in excess of 20 percent for service-connected left shoulder disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


